Citation Nr: 0828150	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-00 123A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for migraine headaches.

2.  Entitlement to a disability rating higher than 20 percent 
for a thoracic strain.

3.  Entitlement to an effective date earlier than December 
16, 2003, for the assignment of the 20 percent rating for the 
thoracic strain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
February 2002.  

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2004 and more recent rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

It appears the veteran also has raised a claim for service 
connection for a neurological disorder involving episodes of 
blackouts, syncope, and memory loss, as well as a claim for 
service connection for a left shoulder disorder.  Since, 
however, neither claim has been developed for appellate 
review, the Board is referring these claims to the RO for 
appropriate development and adjudication.  The Board does not 
currently have jurisdiction to consider them.  
See 38 C.F.R. § 20.200 (2007) (an appeal to the Board consist 
of a timely filed notice of disagreement (NOD) and, after 
receipt of a statement of the case (SOC), a timely filed 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  See, too, Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO)


FINDINGS OF FACT

1.  There is no probative evidence the veteran's migraine 
headaches cause severe economic inadaptability.

2.  The veteran's thoracic strain is manifested by motion in 
every direction with forward flexion between 65 and 90 
degrees.  



3.  In a March 2002 letter, the RO notified the veteran of 
its February 2002 rating decision granting service connection 
and assigning an initial 10 percent disability rating for his 
thoracic strain with spasms.  

4.  On December 16, 2003, so more than one year later, the RO 
received a statement from the veteran requesting an increased 
rating for his service-connected thoracic strain on the basis 
that it had recently worsened.

5.  During that intervening period from March 2002 until 
December 16, 2003, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting an increased rating for his thoracic strain.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 30 percent for migraine headaches.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2007).

2.  The criteria are not met for a disability rating higher 
than 20 percent for the thoracic strain.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5237 (2007).

3.  The criteria are not met for an effective date earlier 
than December 16, 2003, for the assignment of the 20 percent 
rating for the thoracic strain.  38 U.S.C.A. §§ 5101, 5110 
(West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his migraine 
headaches and thoracic strain.  He is also seeking an 
effective date earlier than December 16, 2003, for the 
increased 20 percent rating recently granted for his thoracic 
strain.  In the interest of clarity, the Board will initially 
discuss whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in January 2004.  This letter informed the 
veteran of the evidence required to substantiate his 
increased rating claims as well as his and VA's respective 
responsibilities in obtaining supporting evidence.  Moreover, 
with respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his increased-rating claims, as the 
premise of the claims is that they are more severe than 
reflected by their currently assigned ratings.  It is 
therefore inherent that he had actual knowledge of the 
disability rating element for each claim.  

With respect to the earlier-effective-date claim, the Board 
acknowledges that the RO did not provide pre-decisional VCAA 
notice concerning this downstream issue.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  The veteran is 
challenging the effective date of December 16, 2003, assigned 
for the increased rating from 10 percent to 20 percent for 
his already service-connected thoracic strain.  This 
situation is analogous to the facts presented in Dingess, and 
more recently in Goodwin v. Peake, No. 05-876, (U.S. Vet. 
App. May 19, 2008), in which the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  The veteran also has not demonstrated that he has 
been prejudiced by defective VCAA notice.   Goodwin supra; 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, as 
the veteran's claim for an earlier effective date for the 
assignment of a 20 percent rating for a thoracic strain, a 
downstream issue, was appealed directly after the RO granted 
an increased rating of 20 percent, no further notice under 
§ 5103(a) is required.   So VA's duty to notify with respect 
to the earlier effective date claim has been satisfied.

While the January 2004 notice letter does not appear to 
strictly comply with the Court's holding in Vazquez, supra, 
the Board finds that he is not prejudiced by this.  The Board 
points out that the veteran is represented by The American 
Legion, which the Board presumes has a comprehensive 
knowledge of VA laws and regulations, including those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, the veteran and his representative were provided 
copies of the rating decisions on appeal dated in April 2004 
and December 2004, an SOC issued in December 2004, and an 
SSOC issued in December 2006, all of which combined to inform 
him of the evidence considered, a summary of adjudicative 
actions, all pertinent laws and regulations, including the 
criteria for evaluation of the veteran's disabilities on 
appeal, and an explanation for the decision reached.  All of 
this demonstrates actual knowledge on the part of the veteran 
and his representative of the information to be included in 
the more detailed notice contemplated by the Court.  As such, 
the Board finds that the veteran is not prejudiced based on 
this demonstrated actual knowledge of the type evidence 
needed to support his claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran was examined for VA 
compensation purposes in January 2004 and November 2005.  
These examination reports are adequate for rating purposes 
with respect to his migraine headaches and thoracic strain.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
notes that the veteran failed to report to a VA examination 
scheduled for April 18, 2006, because he relocated without 
first notifying VA of his new address.  In any event, 
however, the Board finds that the current record contains 
sufficient medical evidence with which to accurately evaluate 
the veteran's migraine headaches and thoracic strain.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Migraine Headaches

The veteran developed severe headaches after being 
electrocuted while on active duty.  Unfortunately these 
headaches persisted after he left service.  As a result, in a 
February 2002 rating decision the RO granted service 
connection for tension headaches, for which a 10 percent 
rating was assigned.  In December 2003, the veteran filed a 
claim for increased compensation benefits.  

In the April 2004 rating decision on appeal, the RO initially 
denied the veteran's claim and continued the 10 percent 
disability rating.  In December 2004, however, the RO 
recharacterized the disability on appeal as migraine 
headaches and granted an increased rating to 30 percent, 
effective retroactively back to December 16, 2003, the date 
the RO received his claim for increased compensation 
benefits.  The veteran has continued his appeal by requesting 
an even higher disability rating.  Cf. AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a veteran is presumed to be seeking the 
greatest possible benefit unless he specifically indicates 
otherwise).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  

Migraine headaches are evaluated under Diagnostic Code (DC) 
8100.  This code provides a 30 percent rating for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  The 
next higher rating of 50 percent may be assigned for migraine 
headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a 50 percent disability rating for 
the veteran's migraine headaches.  The record shows that the 
veteran's headaches may involve prostrating attacks.  
According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
similar definition is found in Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 1079, in which "prostration" 
is defined as "extreme exhaustion or powerlessness".  

The Board has reviewed several VA examination reports as well 
as private medical records, none of which specifically use 
the word "prostrating" when describing the veteran's 
headaches.  At a personal hearing held in May 2005, however, 
the veteran testified that he would occasionally have to turn 
the lights out and lie down during severe headaches, some of 
which could last for up to four days.  It thus appears that 
the veteran's migraine headaches can cause severe and 
prolonged prostrating attacks, as required for a 50 percent 
rating.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

With respect to the frequency of the veteran's migraines, the 
Board points out that the phrase "very frequent" - as listed 
in the criteria for a 50 percent rating - is not defined in 
the Rating Schedule.  But since prostrating attacks occurring 
on an average once a month warrant a 30 percent rating, one 
can assume that such attacks occurring several times a month 
can be considered "very frequent" under DC 8100.  In this 
case the evidence indicates that the veteran's prostrating 
attacks occur "very frequently."  For example, a January 
2004 VA examination report notes that the veteran reported 
that he could experience up to 10 headaches a month.  It 
appears that the veteran's headaches may have improved 
somewhat with medication, as private treatment records from 
J.C., M.D., dated throughout 2004 and 2005 note that his 
migraines would occur, on average, from one and a half to six 
times a month.  And at his most recent VA examination in 
November 2005, the veteran reported that experienced between 
two and six migraines a month.  Thus, since these records 
reflect that the veteran experiences at least one, and 
sometimes ten, headaches a month, the Board finds that they 
occur very frequently.  

But even were the Board to assume that the veteran's 
headaches are characterized by very frequent prostrating and 
prolonged attacks, there is simply no evidence that they have 
resulted in severe economic inadaptability - an essential 
element for a 50 percent rating under DC 8100.  In a May 2005 
letter, the veteran's then supervisor indicated that the 
veteran had missed almost 60 days of work in an 18-month 
period due to sick leave and/or medical appointments related 
to headaches, back and shoulder pain, and hearing loss.  It 
was also noted that the veteran's memory problems had caused 
miscommunications, "which, while recoverable, could have 
been extremely detrimental to our business and, consequently, 
[the veteran's] continued employment."  In a second letter 
dated in May 2005, the former supervisor indicated that the 
veteran had been terminated because of his many health issue. 

It is unclear from these letters whether the veteran was 
termination in May 2005 because of his migraine headaches as 
opposed to his other disabilities involving back and shoulder 
pain, hearing loss, and a disability manifested by memory 
problems.  In any event, however, the November 2005 VA 
examination report notes that the veteran was currently 
working as a project manager.  So while his migraine 
headaches may interfere with his ability to work, the fact 
that he has generally been able to maintain employment since 
filing his claim in December 2003, the evidence does not 
support a finding that his migraine cause severe economic 
inadaptability.  This alone is sufficient to deny the 
veteran's claim for a 50 percent rating, as all elements 
under DC 8100 must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a schedular rating 
higher than 30 percent for his migraine headaches.  And as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

The Board also finds that the schedular rating of 30 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the veteran's 
headaches have caused marked interference with employment or 
have required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Thoracic Strain

The veteran was seen on at least three occasions in service 
for a thoracic strain manifested by limitation of motion and 
mild spasms in the thoracic region.  Consequently, the 
February 2002 rating decision granted service connection for 
a thoracic back strain with spasms, for which a 10 percent 
rating was assigned.  In December 2003, the veteran filed a 
claim for increased compensation benefits.  

In April 2004, the RO granted an increased rating from 10 
percent to 20 percent for this award, effective retroactively 
back to December 16, 2003, the date the RO received his claim 
for increased compensation benefits.  The veteran has 
continued his appeal by requesting an even higher disability 
rating as well as an effective date earlier than December 16, 
2003, for the 20 percent rating.  Cf. AB, 6 Vet. App. at 39.

The veteran's thoracic strain has been rated under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  These criteria provide a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the veteran's thoracic strain.  In other words, 
there is simply no evidence that his thoracolumbar spine is 
manifested by flexion limited to 30 degrees or ankylosis of 
the entire thoracolumbar spine. 

Three VA examination reports show that the veteran's 
thoracolumbar spine demonstrated flexion of at least 65 
degrees, with no evidence of ankylosis.  At his first VA 
examination in January 2004 his thoracolumbar spine 
demonstrated flexion of 65 degrees, extension of 30 degrees, 
left lateral extension of 20 degrees, right lateral extension 
of 30 degrees, left rotation of 25 degrees, and right 
rotation of 30 degrees.  The veteran was then afforded two VA 
examinations in November 2005.  At an orthopedic examination, 
his thoracolumbar spine demonstrated 90 degrees of flexion 
and 30 degrees of extension, bilateral lateral flexion, and 
bilateral rotation.  And at a neurological examination to 
evaluate his migraine headaches, his thoracolumbar spine 
demonstrated flexion of 75 degrees, extension of 20 degrees, 
and lateral flexion between 18 and 20 degrees.  

These findings clearly show that his thoracolumbar spine has 
flexion greater that 30 degrees.  And the fact that he has 
motion in every direction precludes a finding of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  In fact, the 
November 2005 spine examination report reflects that his 
thoracolumbar spine exhibited normal motion in every 
direction.  See 38 C.F.R. § 4.71a, Plate V (listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation).  
Thus, there is no basis to assign a disability rating higher 
than 20 percent under The General Rating Formula for Diseases 
and Injuries of the Spine.

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of mid back pain.  
However, the three VA examination reports all indicate that 
range of motion was not additionally limited by weakness or 
lack of endurance.  The Board also points out that findings 
on range-of-motion testing do not even meet the criteria for 
the currently assigned 20 percent rating.  It thus appears 
that the 20 percent rating was assigned by the RO on the 
basis of his complaints of painful motion.  In other words, 
since his complaints of painful motion have already been 
considered in assigning the 20 percent rating, there is 
simply no basis to assign a disability rating higher than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  Id.  

In addition to the three VA examination reports, the Board 
has also considered various private treatment records dated 
from 2004 to 2005.  However, none of these records includes 
findings which would warrant a disability rating higher than 
20 percent under the applicable rating criteria.  Thus, based 
upon the guidance of the Court in Hart, supra, the Board has 
considered whether a staged rating is appropriate.  But there 
is simply no evidence that the veteran's symptoms involving 
his thoracic strain have worsened during the course of this 
appeal.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the veteran's thoracic strain.  
And as the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  Accordingly, the appeal is denied.

The Board also finds that the schedular rating of 20 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence that this disability has caused marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell, 
9 Vet. App. at 339 (1996); Shipwash, 8 Vet. App. at 227.

IV.  Effective Date Earlier than December 16, 
2003, for the Assignment of a 20 Percent 
Rating For Thoracic Strain

On December 16, 2003, the veteran filed a claim for increased 
compensation benefits for his service-connected thoracic 
strain, which had been rated as 10 percent disabling.  The 
April 2004 rating decision on appeal granted a higher 20 
percent rating for this disability, retroactively effective 
to his December 16, 2003, claim.  The veteran appealed that 
decision by requesting an earlier effective date for the 
assignment of the 20 percent rating.  For the reasons set 
forth below, however, the Board finds no basis to grant this 
request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2);  see Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

Thus, the two determinative issues in any claim of 
entitlement to an earlier effective date for increased 
compensation are:  (1) the date of the claim and (2) the date 
of entitlement to an increase.

The essential facts in this case are not in dispute.  In 
January 2002, the veteran first filed a claim for service 
connection for a disability involving his thoracic spine.  
The RO granted the veteran claim in a February 2002 rating 
decision in which it assigned an initial 10 percent rating 
for thoracic strain with spasms, retroactively effective to 
his January 2002 claim.  The veteran was notified of the 
February 2002 rating decision and of his appellate rights in 
a letter dated in March 2002.  Since he did not seek 
appellate review within one year of that notification, that 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
Supp. 2005); see also 38 C.F.R. §§ 20.302, 20.1103 (2007).

The veteran took no further action with respect to the rating 
assigned for his service-connected thoracic strain until 
December 16, 2003.  On that date the RO received his VA Form 
21-4138, Statement in Support of Claim, wherein he stated, 
"I would like to request an increase in my service connected 
disability.  My condition has gotten dramatically worse."  
The RO properly accepted this document as a claim for 
increase rather than a timely notice of disagreement (NOD) 
with its February 2002 rating decision, since the veteran 
made no indication that he disagreed with the February 2002 
rating decision.  See 38 C.F.R. § 20.201.  See also Gallegos 
v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  In the April 2004 
rating decision, the RO determined the veteran's thoracic 
strain had worsened and therefore granted a higher 20 percent 
rating for this disability, retroactively effective from 
December 16, 2003 - the date he had filed his claim for 
increase.

The veteran believes the 20 percent rating should go back to 
January 2002, when he initially filed his claim for service 
connection for a thoracic spine disability.  The Board 
disagrees.  What the veteran fails to understand is that the 
February 2002 rating decision that assigned the initial 10 
percent rating cannot be altered absent a showing of clear 
and unmistakable error (CUE) because it was not appealed and 
therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.105(a).  And there is no indication in the record that he 
is collaterally challenging that earlier February 2002  
rating decision based on CUE.

Indeed, this type of argument has been rejected by the Court 
in previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay, 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").

Thus, since the February 2002 rating decision is final, the 
veteran is not entitled to an effective date back to January 
2002 - the date he initially filed his claim for service 
connection.  In addition, the Board has reviewed the record 
and finds no document, correspondence, or treatment record 
that can be construed as a formal or informal claim during 
the intervening period between the March 2002 letter 
notifying him of the February 2002 rating decision and 
December 16, 2003, when he filed his claim for increase.  
Lastly, since there are no medical records dated during this 
period, which is within the one-year period immediately 
preceding his claim for increase, it cannot be shown that it 
was factually ascertainable that his thoracic strain met the 
criteria for the higher 20 percent rating during that time 
frame.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see also Harper, 10 Vet. App. at 126.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than December 16, 2003, for the grant of the higher 
20 percent disability rating for the service-connected 
thoracic strain, in turn meaning the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.  Thus, the appeal is denied.


ORDER

The claim of entitlement to a disability rating higher than 
30 percent for migraine headaches is denied.

The claim of entitlement to a disability rating higher than 
20 percent for the thoracic strain is denied.

The claim of entitlement to an effective date earlier than 
December 16, 2003, for the assignment of the 20 percent 
rating for the thoracic strain is denied. 




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


